Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A hybrid vehicle comprising:
an engine comprising a cylinder and a crankshaft;
a drive motor comprising a motor housing and a motor drive shaft projecting laterally from the motor housing;
a transmission comprising an input shaft, an output shaft, and a gear train, the transmission being configured to change the speed of rotation produced by rotational power transmitted from the engine and the drive motor to the input shaft and output the resulting rotation to a drive wheel;
a main clutch connected to one end of the input shaft of the transmission and disposed in a power transmission route between the crankshaft of the engine and the input shaft of the transmission;
a crankcase accommodating the crankshaft, the input shaft, the output shaft, the gear train, and the main clutch; and
a power transmission mechanism that transmits power from the motor drive shaft to the input shaft, wherein
the crankcase comprises: a main body portion aligned with the drive motor in a direction perpendicular to the motor drive shaft; and an extended portion continuous with the main body portion and located lateral to the motor housing, the extended portion receiving insertion of one end of the motor drive shaft, and
the power transmission mechanism is located partly in a first region defined by the main body portion and partly in a second region defined by the extended portion and communicating with the first region.

Hybrid vehicles in general are very well known in the art. Further, hybrid saddle-ridden vehicles, or motorcycles, are also known in the art; including those having the same major components (combustion engine with a crankshaft, electric driving motor, transmission, clutch, crankcase, etc.). The closest prior art is considered to be Nomura et al. (US Pat No 9,352,800), Saitoh (US Pub No 2015/0149016), and Stover (US Pub No 2011/0018378).
However, the instant application provides sufficient detail regarding the arrangement of the major components relative to each other and the divisions and shape of the crankcase to set the instant application apart from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747